Title: To George Washington from Burwell Bassett, Jr., 30 June 1798
From: Bassett, Burwell Jr.
To: Washington, George

 

Dear Sir
Williamsburg Jun[e] 30 [1798]

You are right in your claim of promise concerning the honey locust indeed you could not be wrong as I have now proferd to attend with pleasure to any thing with in your views this way The growing crop of hony locust fully supports me in the assurance that you shall have the half bushel of seed in the course of the winter for they ripen late and are tedious to get out from their being to moist to thrash. I have taken up the idea that they would do to slip and have determined to make the experiment but have not as yet The season is now to far advanced to expect success in that way. I have known one tree raised that way. Your mode of conveyance shall be taken if no other ⟨mutilated⟩ safe should offer when the seed are ready which shall be as early as can be.
The regards of the family at Mount Vernon are ever received with greatest pleasure by me, and the assurance of warm returns I must beg of you Sir to make known whilst with great respect and sincere esteem I am yours

Burwell Bassett

